Per Curiam.

—The plaintiff, in this case, brings his action to enforce an agreement by which he has undertaken to pay the *68defendant one hundred dollars per annum, in quarterly instalments, for five years, for the deputation of a clerk’s office; and it is recited in the articles, that this sum is one half the estimated profits. In the same contract it is agreed the defendant shall receive one half the fees of marriage licences during that period, and that the agreement is to continue for five years, unless sooner dissolved by death or consent.
It has been insisted on in the argument of the plaintiff’s counsel, that the plaintiff was only bound to pay one half the profits, and that the sum set forth was only by way of description, and therefore the case was not within the statute of Edward the 6th, against selling offices.
We are all, however, of opinion, that no such construction can be put on the agreement, and that in an action by the defendant against the plaintiff, he would not be allowed to shew what were the profits—that he has undertaken to pay a sum certain, not out of the profits, but at all events, and that, therefore, the case is clearly within the statute. As to the other ground contended for, that he ought to be permitted to recover for the loss of marriage licence fees, we think it altogether insupportable; because the statute having declared all contracts, bonds, agreements, &c. for the sale of the deputation of such an office absolutely void, no action can be supported upon either of them.
Wherefore, we are of opinion, the rule for a new trial should be discharged.